DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 28, the closest prior art as to Warashina (U.S. 8,161,839) discloses a motor-adjustable steering column for a motor vehicle, comprising: a support unit (20), which is configured to mount on a vehicle body, an actuator unit (3) held by the support unit (20), a steering spindle (2b) rotatably mounted in the actuator unit (3) about a longitudinal axis, an adjusting drive (8) connected to the support unit and to the actuator unit, and configured such that the actuator unit is adjustable relative to the support unit, wherein the adjusting drive comprises a drive unit (12) and a threaded spindle (7) engaging in a spindle nut (9) and having a threaded spindle axis, wherein the threaded spindle (7) is driven in rotation or in translation by the drive unit (12), and wherein the drive unit (12) is connected to a component of the steering column which is formed by the support unit, the actuator unit or a casing unit holding the actuator unit and connected to the support unit. Warashima discloses every element of the invention as discussed above but fails to disclose the drive unit is movable in a direction transverse to the threaded spindle axis as recited in claim 15 and the drive unit swivels about an axis lying in a transverse direction as recited in claim 28.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        February 10, 2021